Citation Nr: 0304950	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of survivor's pension overpayment 
indebtedness.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had active 
service from January 1975 to January 1978.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2002 decision by the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

In her April 2001 request for a waiver of indebtedness, the 
appellant disputed the amount of her indebtedness.  Further, 
in her March 2002 notice of disagreement, she disputed the 
validity of the debt.  She appears to be reiterating these 
arguments in her June 2002 substantive appeal.  When the 
validity of a debt is challenged, and waiver of the debt is 
sought, the RO must first fully review the debt's validity 
and, if the office believes the debt to be valid, prepare a 
written decision fully justifying the validity of the debt.  
At that point, the veteran's request for waiver should be 
referred to the Committee on Waivers and Compromises.  If 
waiver is denied, the veteran must be informed of his or her 
right to appeal both decisions to the Board of Veterans 
Appeals.  VAOPGCPREC 6-98 (April 24, 1998).  Here, the notice 
to the appellant regarding the RO's February 2002 decision 
did not include information regarding the validity or amount 
of the debt; it appears that the RO in fact did not consider 
either issue, and instead addressed only the timeliness of 
the waiver request.  Therefore, a remand is required for the 
following actions:

The RO should formally adjudicate the 
issues of the validity of the appellant's 
debt, and the amount of the debt.  If a 
valid debt is found, the appellant should 
be advised of her right to appeal such 
determination, as well as the accounting 
of the amount of the debt, and be given 
the opportunity to initiate and perfect 
an appeal on these matters.  If the 
appellant's claim remains denied, the 
case should be returned to the Board for 
further consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



